823 So.2d 146 (2002)
Alicia PENABAD and Novel Penabad, Appellants,
v.
A.G. GLADSTONE ASSOCIATES, INC., a Florida corporation South Hampton Beach, Ltd., a Florida Limited Partnership, Lynn Simms, Individually, and Robert and Kathryn Weyers, Individually and as Husband and Wife, Appellees.
Nos. 3D02-760, 3D02-741.
District Court of Appeal of Florida, Third District.
June 12, 2002.
Reconsideration Denied August 21, 2002.
*147 Arnaldo Velez, Miami, for appellants.
William L. Petros, Miami, for appellee.
Before LEVY, GERSTEN, and GREEN, JJ.
PER CURIAM.
This is a petition for certiorari and an appeal from an order denying Alicia Penabad's motion to dissolve a lis pendens, which have been consolidated for purposes of this appeal. We dismiss this appeal for lack of standing. At the time of the underlying motion, Alicia Penabad had no ownership interest in the subject property because she had executed a quit claim deed transferring her interests to a third party. See Stas v. Posada, 760 So.2d 954, 955 (Fla. 3d DCA 1999) (appellant with no ownership interest in property was not affected by order and thus precluded from seeking appellate review). Furthermore, Novel Penabad was not a party to the underlying motion to dissolve a lis pendens and, therefore, also has no standing here. See Credit Indus. Co. v. Remark Chem. Co., 67 So.2d 540, 541 (Fla.1953) (general rule on appeal is that party may appeal only from decision adverse to him).
Appeal dismissed.